Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendments filed on 3/21/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, and 11 are independent claims.


Information Disclosure Statement
The Information Disclosure Statement(s) received on 4/11/2022, 3/15/2022 (2), 10/5/2021 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.


Terminal Disclaimer
The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 16/892,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Objections
Claim 1 is objected to because of the following informality: the claims use the abbreviation API without first defining API before use of the abbreviation in the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 2016/0267294, hereinafter Weissman) in view of Becker et al. (US 2008/0162491, hereinafter Becker).

 As to Claim 1, Weissman discloses A multi-tenant system, comprising: 
a main storage system (Figs. 1, 2, item 24, system data storage/db; see also Becker Fig. 2), the main storage system including: a monolithic database configured to store global records associated with one or more global objects, each global object of the global of the one or more global objects including global fields common for all tenants of the multi-tenant system, the monolithic database configured to store a particular global record associated with a particular global object in response to a particular global record storage request and to retrieve the particular global record in response to a particular global record fetch request (Figs. 1, 2, Para. 0009, 0037, 0038, 0045, 0049, A user system might remotely access one of a plurality of server systems that might in turn access the database system. Data retrieval from the system might include the issuance of a query from the user system to the database system. The database system might process the request for information received in the query and send to the user system information relevant to the request.  System data storage for system data accessible to system and multiple tenants, the user interface device can be used to access data and applications hosted by system, and to perform searches on stored data, and otherwise allow a user to interact with various GUI pages that may be presented to a user. In this manner, system is multi-tenant, wherein system handles storage of, and access to, different objects, data and applications across disparate users and organizations. In some multi-tenant database systems, standard entity tables might be provided for use by all tenants. For CRM database applications, such standard entities might include tables for Account, Contact, Lead, and Opportunity data, each containing pre-defined fields. It should be understood that the word "entity" may also be used interchangeably herein with "object" and "table");
a monolithic application configured to receive the particular global record storage request or the particular global record fetch request, the monolithic application configured to process the particular global record storage request by instructing the monolithic database to store one or more particular global field values of the particular global record for a particular tenant, and to process the particular global record fetch request by instructing the monolithic database to retrieve the one or more particular global field values of the particular global record for the particular tenant (Para. 0028, 0036, 0042, 0043, 0048, application server may be configured to system data storage and the system data therein to serve requests of user systems, for example. Invocations to such applications may be coded using PL/SOQL that provides a programming language style interface extension to API.  user systems communicate with application servers to request and update system-level from system that may require sending one or more queries to system data storage. System (e.g., an application server in system) automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information.); and 
a monolithic API configured to receive the particular global record storage request or the particular global record fetch request and communicate the particular global record storage request or the particular global record fetch request to the monolithic application (Para. 0047-0048, 0057-0058, 0066, 0072, User (or third party developer) applications, which may include CRM, may be supported by the application platform, which manages creation, storage of the applications into one or more database objects and executing of the applications in a virtual machine in the process space of the system and API operations (e.g., describe, insert, update, delete, query, search) are available for the applications. Each application server is configured to serve requests of user systems for system data storage and the system data through API, e.g. API configured to global record fetch request.; see also Becker Figs. 7, 9, Para. 0047, 0057-0058, 0066); 
a custom object storage system (Figs. 1, 2, item 22,  Tenant data storage/db; see also Becker Fig. 2), the custom object storage system including: a custom object database configured to store custom records associated with one or more custom objects, each custom object of the one or more custom objects including one or more custom fields for a tenant of the tenants of the multi-tenant system, the custom object database configured to store a particular custom record associated with a particular custom object in response to a particular custom record storage request and to retrieve the particular custom record in response to a particular custom record fetch request (Figs. 1, 2, Para. 0013, 0052-0054,0058, The database stores data specific to each one of a plurality of tenants, an organization using the standard entities provided by the system may desire that one or more new entities be created to specifically cater to, and to facilitate data storage and retrieval for, that organization's particular business model. Accordingly, in some multi-tenant database systems, tenants may be allowed to create and store custom objects, a custom object represented as a custom entity table in an embodiment. Table includes an org id column, a custom entity id column and a plurality of custom field columns. Custom fields may also be defined for custom entities, and where desired, custom fields may be flagged for indexing, as described above. Once custom fields are defined for the custom entity, the organization can begin to use that custom entity like any other standard entity. For example, all API operations (e.g., describe, insert, update, delete, query, search) are available and the organization may define a user interface for editing that custom entity in an online application); 
a custom object record service configured to process the particular custom record storage request by instructing the custom object database to store one or more particular custom field values of the particular custom record for the particular tenant, and to process the particular custom record fetch request by instructing the custom object database to retrieve the one or more particular custom field values of the particular custom record for the particular tenant (Figs. 1, 2, Para. 0014, 0037, 0038, 0048,  0058, A user associated with a first tenant receives a request to access data of a first custom object in the database. The common table includes at least two custom objects associated with the first tenant. The at least two custom objects each contain one or more data types specified by the first tenant, user systems communicate with application servers to request and update tenant level data from system that may require sending one or more queries to tenant data storage, API operations (e.g., describe, insert, update, delete, query, search) are available and the organization may define a user interface for editing that custom entity in an online application); and 
a custom object API configured to receive the particular custom record storage request or the particular custom record fetch request and communicate the particular custom record storage request or the particular custom record fetch request to the custom object record service (Para. 0045, 0048, 0072, System automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information. System data storage may generate query plans to access the requested data from the database. a request to access a first custom object (e.g. custom object 470) is received from a user associated with a first tenant (e.g. organization with org id of "oodl" from FIG. 4). In one embodiment, the request is received by system steps are performed by elements of system. In one embodiment, the request contains the first custom object's name, which is used to identify that particular entity for API calls and other developer entry points into the system. In this manner, system is multi-tenant, wherein system handles storage of, and access to, different objects, data and applications across disparate users and organizations; see also Becker Figs. 7, 9, Para. 0047, 0057-0058, 0066); and 
a query engine configured to receive a query, to generate global record fetch requests for relevant global records from the monolithic database, to generate custom record fetch requests for relevant custom records from the custom object database, and to generate a query response based on the relevant global records and the relevant custom records (Para. 0009, 0048, 0061, 0078, 0088,  process the request for information received in the query and send to the user system information relevant to the request, sending one or more queries to tenant data storage and/or system data storage. System (e.g., an application server in system) automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information. System data storage may generate query plans to access the requested data from the database, the requested data of the first custom object to which the user can access is sent to the user. The requested data may be the result of a query with filter predicates that provide a selection of the data desired). 
Weissman does not explicitly disclose a query response based on the relevant global records and the relevant custom records. However, discloses send query to tenant data storage and system data storage, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to recognize that query result is based on the relevant global records and the relevant custom records.
In addition, Becker explicitly discloses the query response based on the relevant global records and the relevant custom records (Figs. 1, 6, Para. 0065, 0114-0118, it may be necessary for a tenant application executed by a tenant server to access shared data structures through the use of table links. Accordingly, tenant server may access tenant-specific data structures in tenant database and shared data structures in provider database. Tenant stations may access the tenant space and, in response, receive data from either the tenant-specific data structures or shared data structures. More particularly, tenant server, at the request of tenant station, may query tenant database. If the query references tenant-specific data structures, the information is retrieved directly from tenant database. If the query references shared data structures, the request is redirected by table links and, based on the location data of the table link associated with the requested data structure, retrieved from provider database).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Weissman to include the teachings of Becker, in order to access all data necessary for executing a hosted business application by either accessing tenant-specific data structure directly via tenant server or by accessing shared data via tenant server and table links (Becker Para. 0065).  

As to Claim 2, Weissman as modified discloses The multi-tenant system of claim 1, wherein each custom object includes a tenant identifier field, an object identifier field, and a record identifier field (Para. 0054-0057). 

As to Claim 3, Weissman as modified discloses The multi-tenant system of claim 1, wherein at least one custom object includes a relationship identifier field configured to associate the at least one custom object with one or more global objects (Para. 0055-0059). 

As to Claim 4, Weissman as modified discloses The multi-tenant system of claim 1, wherein at least one global object includes a relationship identifier field configured to associate the at least one global object with one or more custom objects (Para. 0055-0059). 

As to Claim 5, Weissman as modified discloses The multi-tenant system of claim 1, wherein the custom object storage system further includes a custom object metadata service, the custom object metadata service configured to enable the particular tenant to generate the particular custom object, the particular custom object configured to generate the particular custom record (Para. 0052, 0056-0057). 

As to Claim 6, Weissman as modified discloses The multi-tenant system of claim 5, wherein the custom object metadata service is further configured to generate a particular custom object map, the particular custom object map identifying the one or more particular custom object fields of the particular custom object (Para. 0053-0056). 

As to Claim 7, Weissman as modified discloses The multi-tenant system of claim 6, wherein the particular custom object map is provided to a gateway, the gateway configured to distribute incoming requests to the main storage system, the custom storage system, and to the query engine, the query engine configured to use the particular custom object map to identify relevant custom records associated with the query (Fig. 1, Para. 0040, 0045, 0053-0056). 

As to Claim 8, Weissman as modified discloses The multi-tenant system of claim 1, further comprising a global object map, the global object map identifying the one or more particular global object fields of the particular global object (Para. 0050-0051). 

As to Claim 9, Weissman as modified discloses The multi-tenant system of claim 9, wherein the particular global object map is provided to a gateway, the gateway configured to distribute incoming requests to the main storage system, the custom storage system, and to the query engine, the query engine configured to use the particular global object map to identify relevant global records associated with the query (Fig. 1, Para. 0040, 0045, 0050-0051). 

As to Claim 10, Weissman as modified discloses The multi-tenant system of claim 1, further comprising a second custom object database and a second custom object record service (Para. 0014, 0053-0055). 


As to claim 11, recites “a method” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 12-20, recite “a method” with similar limitations to claims 2-10 respectively and are therefore rejected for the same reasons as discussed above.

Response to Amendment and Remarks
Double Patenting Rejections
Applicant’s arguments have been fully considered. 
	In view of Terminal Disclaimers filed on 3/21/2022 and recorded, the Double Patent Rejection is hereby withdrawn.

35 USC 112 Rejections
Applicant's arguments have been fully considered.
In response to the arguments, it is submitted that in view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn. In addition, applicant argues that "database", "application", and "API" have sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As such, this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

35 USC 103 Rejections
Applicant argues that Weissman fails to teach "a main storage system" and "a custom object storage system ", as claimed.
In response to the arguments, it is submitted that Weissman clearly teaches the claimed limitation “a main storage system” as system data storage/db (see Figs. 1, 2, item 24) and “a custom object storage system” as tenant data storage/db (see Fig. 1,2 item 22). In addition, Becker discloses “a main storage system” and “a custom object storage system” as provider DB and Tenant DB shown in Fig. 2.


    PNG
    media_image1.png
    575
    718
    media_image1.png
    Greyscale


Applicant argues that Weissman fails to disclose a system that uses "a monolithic API configured to receive the particular global record storage request…” and “a custom object API configured to receive the particular custom record storage request…”.
In response to the arguments, it is submitted that Weissman discloses system may provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. User (or third party developer) applications, which may include CRM, may be supported by the application platform, which manages creation, storage of the applications into one or more database objects and executing of the applications in a virtual machine in the process space of the system and API operations (e.g., describe, insert, update, delete, query, search) are available for the applications. Each application server is configured to serve requests of user systems for system data storage and the system data through API, e.g. API configured to global record fetch request. 
Weissman further discloses A UI provides a user interface and an API provides an application programmer interface to system resident processes to users and/or developers at user systems to access the tenant data and the system data. The tenant data and the system data may be stored in various databases, such as one or more Oracle™ databases. All API operations (e.g., describe, insert, update, delete, query, search) are available and the organization may define a user interface, for customer object, a unique name is used to identify that particular entity for API calls, e.g. API configured to receive custom data fetch request.

In addition, Becker discloses that each tenant may have access to its own tenant-specific data structures and the shared data structures (data common to a plurality of tenant stations).  For instance, shared data structures may contain general purpose software applications, generic program objects (e.g., user-interfaces, communication protocols), tables of public information (e.g. tax rates for various localities), etc. Tenant data structures include data and applications that will contain data specific to tenant stations. In this case, tenant terminal may request to execute an application or exchange data via tenant server. To satisfy the request, tenant server may need to retrieve tenant-specific data structures and/or shared data structures. For instance, user may be the aforementioned payroll officer for tenant station. When processing a payroll report, tenant server may need access to data associated with specific employees of tenant station, as well as shared data used by any tenant to run certain aspects or functions of the hosted business application software, using scripts, web services, remote procedure calls, or other services, e.g. program interface, to request data between application and different database.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        6/18/2022